 In the Matter of THE PLOMB TOOL COMPANY, J. P. DANIELSON DIVI-SION,EMPLOYERandINTERNATIONALBROTHERHOOD OF BLACK-SMITHS, DROP FORGERS AND HELPERS, AMERICAN FEDERATION OFLABOR, PETITIONERCase No. 3-RC-238.-Decided November 18, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before David F.Doyle, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim,to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.:'4.The appropriate unit; the determination of representatives:The Petitioner is seeking to represent the Employer's forge depart-ment employees, who are at present part of a larger unit representedby International Association of Machinists, Lodge #1791, the Inter-venor herein.The Employer, a manufacturer of hand tools, employsapproximately 200 employees. Its manufacturing process involvesa number of separate operations performed in the following order :forging, annealing, cold trimming, sand blasting, cold striking, ma-chining, heat treating, sandblasting, finishing, and assembling.The forge department is composed of 11 drop hammer operators 22 forge shop millwrights, and 1 steel handler. There is a fourth classi-1After receiving the Petitioner's request for recognition on March 8, 1949,the Employerentered into a contract with International Association of Machinists,Lodge #1791, theIntervenor herein.An unfair labor practice charge was filed by the present Petitioner, butthe matter was settled by agreement on the part of the Employer that it would not recog-nize the Intervenor as bargaining representative of the employees in the unit which thePetitioner seeks to represent.No question of contract bar is involved herein.These employees are also referred to in the industry as "hammermen"and as "dropforgers."87 NLRB No. 28.134 THE PLOMBTOOL COMPANY135fication, forge wheeler, in this department, but at present no one isemployed in that capacity.The drop hammer operators install orhelp install the dies in their hammers, adjust the hammers as to forceand frequency of the blow, heat the billets of steel to the requireddegree, and forge them to the desired shape.Tolerances of from5/ oooths to 1/1000th of an inch are required.The tolerance is gov-erned not only by the die but also by its continued alignment and bythe force and frequency of the blow.The hammer operator is respon-sible for these three elements.Testimony varied as to the length oftime required to train a drop hammer operator to work at the Em-ployer's plant, but it appears to require an_ average of about 2 years 3The forge shop millwrights are charged with the maintenance andrepair of the hammers and forging machines with which the hammeroperators work.According to the Employer's job summary, such em-ployees must have 1 year's experience in their trade plus 4 years' gen-eral experience in a forge shop.The steel handler and the forgewheeler transport raw material and equipment, respectively.Bothwork under close supervision and neither is required to possess anyspecial skill.The forge department is separated from the rest of the plant onthree sides by a brick wall and on the fourth side'by a partial wall.Working conditions vary from those in other departments in thatconstant high temperatures make it necessary for employees in thisdepartment to possess unusual physical stamina, and ability to with-stand heat.4The forging department is separately supervised, andits employees have their own separate locker room.Transfers fromthis department to others are made only during slack periods to keepsenior employees working.Occasionally one of the forge shop mill-wrights may be required to help one of two other millwrights in theplant who do general maintenance work.The bargaining history of the plant reveals that in about 1941, agroup of employees consisting primarily of employees of the forgedepartment, formed an independent labor organization, and con-tracts covering the forge department were negotiated. In 1944 thisindependent labor organization became affiliated with the Intervenor.After a year, the Intervenor extended its coverage to all the employeesof the Employer except those in the metal polishing department, who3 The time required for training hammermen was estimated at from 1 to 3 years by theformer manager and vice president of the Employer,at from 2 to 4 years by two experiencedhammer operators,and at about 18 months in the job summary prepared by the Employer.The abilities of the individuals being trained,the number of hammers mastered,and thenumber of operations mastered on each hammer,cause variations in the training periodrequired.4 Employees in the heat treating department are frequently, but not continuously, subjectto high temperatures. 136DECISIONSOF NATIONALLABOR RELATIONS BOARDhave been represented for many years by Metal Polishers, Platers,Buffers and Helpers International Union. Since this expansion bythe Intervenor, the forge department has been represented as partof the larger unit.From the above facts, it appears that the drop hammer operatorsat the Employer's plant possess a high degree of skill, and that asubstantial period of time is required for them to attain proficiencyin their work. It is true that inGeneral Motors Corporation, Chevro-let Forge, Spring and Buomper Division,-'we concluded that the ham-mer operators did not possess sufficient skill to warrant their severancefrom the established unit. In that case, however, the hammer opera-tors,who were employed in a mass production operation, were re-quired to master only one hammer or forging machine and a rela-tively small number of operations, and their speed of operation ratherthan their independent judgment was stressed.The difference be-tween the drop hammer operators herein and those in theGeneralMotorscase is the difference between a craftsman whose tasks require.versatility and independent judgment and a'skilled machine operatorwhose tasks, however complicated, are essentially routine.We have previously found appropriate departmental units con-taining a nucleus of skilled craftsmen together with less skilled butrelated employee classifications, even though there were other em-ployees in the plant possessing skills and performing work compar-able to the less skilled employees in the unit.°We find the employeesof the forge department constitute such a group.The Intervenor'smotion to dismiss on the ground that the unit sought is inappropriateis therefore denied.Nor does the fact that the forge shop employeespreviously designated an organization which was later also selectedby the production and maintenance employees militate against grant-ing them an opportunity at this time to express their desire for oragainst separate representation.7Accordingly, we shall make nofinal unit determination at this time, but shall first ascertain thedesires of these employees as expressed in the election hereinafterdirected.If a majority vote for the Petitioner, they will be takento have indicated their desire to constitute a separate appropriatebargaining unit.In accordance with the foregoing, we shall direct that an electionbe held among all the forge department employees at the Employer'sJamestown, New York, plant, excluding guards, professional em-ployees, supervisors, and all other employees.80 NLRB 145.International Harvester Company,79 NLRB 1452;International Harvester Company(IndianapolisWorks),82 NLRB 740.7Western Electric Company, Incorporated,85 NLRB 563. THE PLOMB TOOL COMPANY137DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional. Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by International Brotherhood of Blacksmiths, Drop Forgers andHelpers, American Federation of Labor, or by International Asso-ciation of Machinists, Lodge #1791, or by neither.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.